Citation Nr: 1223861	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  07-32 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disorder, to include seborrheic dermatitis of the scalp, as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1973, and from February 1991 to October 1991.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board notes that the Veteran was afforded a hearing before a Decision Review Officer (DRO) in December 2006.  A copy of the hearing transcript has been associated with the record.  

Pursuant to his request on his September 2007 substantive appeal, VA Form 9, the Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in April 2008.  The Veteran failed to report for his scheduled hearing in April 2008.  The request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

In a January 2010 decision, the Board denied service connection for an eye disorder, to include as secondary to service-connected diabetes mellitus, Type 2.  The Veteran has not filed a notice of appeal with respect to this decision and it is therefore final.  The remaining issues on appeal were also remanded by the Board for further development in January 2010.  

In a May 2011 decision, the Board denied service connection for hypertension, to include as secondary to service-connected diabetes mellitus, Type 2.  The Veteran has not filed a notice of appeal with respect to this decision and it is therefore final.  The remaining issue on appeal, service connection for a skin disorder, was then remanded by the Board for further development.  


FINDING OF FACT

The satisfactory and probative medical evidence of record reflects that the Veteran's currently diagnosed skin disorder, to include seborrheic dermatitis of the scalp, did not originate in service or for many years thereafter and is not related to any incident during active service


CONCLUSION OF LAW

The criteria for the establishment of service connection for a skin disorder, to include seborrheic dermatitis of the scalp, as due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection in the September 2006 rating decision, he was provided notice of the VCAA in December 2005.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.   The Veteran  also received notice in March 2010, pertaining to the downstream disability rating and effective date elements of his claim, with subsequent readjudication in March 2011 and April 2012 supplemental statements of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, an adequate but incomplete VA examination and statements and testimony from the Veteran and his representative.  

The Court has noted that when "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362-369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The claimant's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2011).  As noted in the January 2010 Board remand, the RO sent releases on two occasions to obtain private treatment records from Dr. D.G. and Dr. R.G.  See RO letter, March 7, 2006.  However, to date, these records have not been received.  "[T]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of the Veteran's cooperation in obtaining private medical records, which VA cannot obtain without his permission, VA has no further obligations regarding these records.  Thus, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

This case was previously remanded by the Board in May 2011 to provide the Veteran with an adequate VA opinion or, if the previous examiner was unavailable, the Veteran was to be provided a new VA examination with opinion for his skin disorder.  The Board observes that VA has attempted to afford the Veteran a more complete VA examination in connection with his skin disorder service connection claim as the previous VA examiner was unavailable.  See 38 C.F.R. § 3.159(c)(4); May 2011 Board remand; May 2011 notice letter; May 2011 request for VA skin diseases examination; November 2011 VA examination report.  Although the Veteran was notified that an examination may be scheduled in a May 2011 letter and the VA medical center notified the Veteran of the scheduled examination in October 2011, he failed to report to the examination.  See November 2011 VA examination report.  The November 2011 VA examination report noted that the previous VA examiner was no longer there and several attempts to schedule a VA examination were made via phone calls, wherein messages were left for three days, and per two mailed letters.  The record does not indicate the Veteran's contact information has changed to date.  Thus, to the extent that the Veteran failed to report for this examination, the Board must decide his claim based upon the current evidence of record.  See 38 C.F.R. § 3.655  (when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).  As such, Board is satisfied that the attempts to develop the case, as requested by its May 2011 remand, substantially complied with the remand instructions to the extent possible.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). 

The following diseases are deemed associated with herbicide exposure, under current VA law:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including but not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. §3.309 (e).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his skin disorder began during his first period of active service and is due to exposure to herbicides in Vietnam.  

The Veteran's DD form 214 from his first period of active service from December 1970 to December 1973 demonstrates that he served in the Republic of Vietnam.  Therefore, as the record demonstrates that the Veteran served on active duty service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, he will be presumed to have been exposed to an herbicide agent during that service.  

The Veteran's service treatment reports reflect that on June 1971, he reported with a rash on his chest and back.  The examiner noted that the rash had occurred since the Veteran arrived in-country, and red, itchy areas were noted on a portion of his skin.  The October 1973 separation examination was absent of any findings of a rash and a clinical evaluation of the skin revealed normal findings.  A February 1988 memorandum from a military personnel officer of the Army indicates that members of Veteran's unit were exposed to Dermatobia Hominis and that in January 1988 two unidentified members had experienced myiasis due to the larvae of the human bot fly.  The letter was to be placed in the individual medical record files of all members of the unit who participated in training in Honduras from November 1987 through the date of the letter in order to establish line of duty.  There is no indication that the Veteran was treated in service for such condition.  Service treatment reports from the Veteran's second period of active duty from February 1991 to October 1991 were absent of any complaints or treatment related to the skin.  The September 1991 separation examination revealed normal findings of the skin with a notation of a surgical scar on the lumbar spine and lesion on the palm.  

In a December 1994 letter, the Veteran's private physician stated that Veteran was treated for a rash in the groin area and his right scalp that had been present for several months and was diagnosed with seborrheic dermatitis.  The Veteran was provided a topical treatment at that time.  The private physician noted that, in the following month, those areas had cleared with treatment, although he reported with new lesions on his right elbow and legs.  These lesions were scaly and erythematous in nature with well-circumscribed borders.  He was diagnosed with nummular dermatitis at that time.  

At an August 2006 VA examination for diabetes mellitus, a small, eczematous-appearing patch was noted on his left, upper forehead.  

During the Veteran's September 2006 RO hearing, he testified that, approximately four years after his return from Saudi Arabia, he had bumps on his head that were treated by a dermatologist.  He stated that he had a heat rash on his back during his first period of active service which would clear up and then return, and little white bumps on his hands when he returned from Vietnam.  He also testified that he sought treatment in 1995.  See RO Hearing Transcript, pgs. 5-6.  

During the Veteran's April 2010 VA examination, he reported that he was first diagnosed with a rash in 1981, and that he was out of service the first time he was diagnosed (during his period in the reserves, but not on active duty for training).  He did not recall any diagnosis of a skin disorder during any period of active duty.  He reported the development of a rash with bumps on his back and itching, and he thought the diagnosis was heat rash.  He noted once-a-week flare-ups, treated adequately with Desenex cream.  The Veteran stated that he eventually saw a dermatologist, who may have diagnosed acne (and treated with a cream), but that he had no further treatment, the last outbreak occurring two years prior.  The Veteran denied light therapy, steroid therapy, and immunosuppressant therapy. He also reported that he developed sores on his head in 1994 and 1995.  He noted that he visited his private provider, but was unaware of the diagnosis.  He reported one outbreak, with no recurrence.  The Veteran noted exposure to Agent Orange in Vietnam, as well as falling ash in Saudi Arabia, though he denied any treatment for skin conditions while stationed in those areas.  

On examination, there was no evidence of any rash, raised bump, or any type of lesions on the neck, back, shoulders, torso, abdomen, upper arms, or axillary area.  He had no lesions on the knees or feet, and denied the existence of lesions in any other area.  The examiner found five or six "tiny pinpoint scabs" at each temporal area with no other lesions, flaking, or redness.  The prior diagnosis of seborrheic dermatitis of the temporal area of the scalp was confirmed, involving 0.01 percent of the exposed skin, no unexposed skin, and 0.01 percent of the total skin.  The examiner noted that the Veteran had no treatment for chloracne in service or since discharge, and that this was the only skin disorder associated with herbicide exposure.  There was also no treatment related to ash on his skin during his second period of active service.  While the claims file contained a letter, dated February 1988, which indicated exposure to Dermatobia Hominis (larvae of the bot fly), there was no treatment for this disorder within the record.  

The examiner noted that, there was no treatment for any skin disorder in the record, save for treatment for seborrheic dermatitis in December 1994, as well as groin rash and scalp rash in January 1995.  As such, the examiner opined that there was no evidence that any skin disorder was related to herbicide exposure, ash, or bot flies during service.  It was further noted that, "[t]here was no evidence of treatment for any skin conditions during active duty," and there was no evidence of treatment for any skin condition on objective examination, aside for "scant" seborrheic dermatitis.  See VA Examination report, April 2010.  

As noted above, the Board previously remanded this claim in May 2011 for additional development.  In the May 2011 remand, the Board found that as the April 2010 VA examiner did not note the June 1971 service treatment report when providing his rationale, the April 2010 examination report was incomplete and the claim was remanded for a complete VA examination, to include a discussion of the service treatment record from June 1971.  The Board observes however, that after several attempts to schedule an examination, the Veteran failed to report for this examination, the Board must decide his claim based upon the current evidence of record.  See 38 C.F.R. § 3.655 (when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).  

After a review of the record, the Board concludes that entitlement to service connection for a skin disorder, to include seborrheic dermatitis of the scalp, as due to exposure to herbicides, is not warranted.  

As noted above, the evidence of record reflects that the Veteran served in the Republic of Vietnam during the Vietnam Era, such that exposure to herbicide agents in service may be presumed.  In addition, the medical evidence of record demonstrates that the Veteran has been currently diagnosed with seborrheic dermatitis.  

The Board notes that the Veteran's currently diagnosed seborrheic dermatitis is not one of the diseases for which has been deemed associated with herbicide exposure under current VA law and therefore service connection based on the presumptive regulations for diseases associated with herbicide exposure does not apply in this case.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The claim with therefore be analyzed on the basis of direct service connection.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board also finds that the earliest indication of post-service treatment for a skin disorder in the record was not until December 1994, at which time the Veteran was diagnosed with seborrheic dermatitis, approximately three years following his discharge from his second period of active duty and approximately 21 years following his separation from his first period of active duty.  

The Board observes the February 1988 finding of potential Dermatobia Hominis exposure, however, such was related to an insect bite and infection by larvae of the bot fly rather than to a chronic skin disorder, and there is no indication that the Veteran himself was treated for such a condition.  

In addition, the Board finds that there is no lay or medical evidence in the record of a nexus between the Veteran's currently diagnosed seborrheic dermatitis and his active service.  In this regard, the Board finds that while the April 2010 examination report was incomplete and the claim was remanded for a complete VA examination, to include a discussion of the June 1971 service treatment record, the previous VA examiner was unavailable to provide an addendum for his opinion and the Veteran failed to report to a scheduled November 2011 VA examination and he did not respond to any attempts to contact him via phone.  Thus, the Board observes that there are no medical opinions of record which provide a nexus between the Veteran's currently diagnosed seborrheic dermatitis and his active service.  

The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) (the Federal Circuit found that under 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The Board must, however, weigh a veteran's reports against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board acknowledges the lay statements provided by the Veteran's representative in the December 2009 Informal Hearing Presentation that he had been treated for a skin rash for many years, the first episode of which was during his tour in Vietnam, and he still had skin rashes during his following tour in Southwest Asia.  Although lay persons are competent to provide evidence regarding injury and symptomatology, they are not competent to provide evidence regarding diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  To the extent that these statements indicate a continuity of symptoms since the Veteran's active service they are competent.  

The Board finds however, that the statements above, while competent, are not credible.  The Board finds these statements are inconsistent with the medical evidence of records with reflects that the October 1973 separation examination was absent of any findings or notations of a skin disorder and the September 1991 separation examination was likewise absent of any findings related to a skin disorder, despite notations of a scar on the lumbar spine and a lesion on the palm.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) ("in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity").  Moreover, the service treatment reports encompassing the period of the Veteran's inactive reserve service were absent of any treatment or findings of a skin disorder.  Accordingly, the lack of contemporaneous evidence in this instance diminishes the reliability of these statements and they are afforded no probative value.

Therefore, the Board finds that there is no evidence of record of a skin disorder during the Veteran's active service and no evidence of a nexus between the Veteran's current for a skin disorder, to include seborrheic dermatitis of the scalp, as due to exposure to herbicides, and his active service.  As such, the preponderance of the evidence is against a finding that the Veteran's current skin disorder is related to his active military service.  Therefore, the claim for service connection for a skin disorder, to include seborrheic dermatitis of the scalp, as due to exposure to herbicides, is denied.


ORDER

Service connection for a skin disorder, to include seborrheic dermatitis of the scalp, as due to exposure to herbicides, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


